EDWARDS, District Judge,
In charging the jury, instructed them that the plaintiffs, by receiving the principal and interest of the bills of exchange, had, in effect, released all rights to damages; and damages could not be recovered on a bill after the principal and interest had been received by the holder. The jury returned a verdict into court, but, the plaintiffs’ counsel claiming to be called, and not answering to the call, the verdict, which was for the defendants, was not recorded, and the plaintiffs became nonsuited.